Citation Nr: 0117249	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  01-03 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a right ankle injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1975 to November 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision by the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO) which 
denied a rating in excess of 10 percent for chronic 
degenerative arthritis of the right ankle and related 
residuals of a right internal malleolus.  In April 2001, he 
withdrew his request for a Travel Board hearing.  


FINDING OF FACT

The residuals of the veteran's right ankle injury are 
manifested by intermittent pain, exacerbated by cold weather, 
approximating no more than a moderate degree of limitation of 
motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a right ankle injury have not been met.  
38 U.S.C.A. §§ 1155, 5100-5103A, 5106-7 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475 (2000); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5270, 
5271 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has requested an evaluation in excess of 
10 percent for residuals of a right ankle injury.  

In November 2000, VCAA became law substantially modifying the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  VCAA 
establishes very specific requirements for giving notice to 
claimants of required information and evidence.  VCAA, § 3(a) 
(to be codified at 38 U.S.C. § 5103-5103A).  After receiving 
an application for benefits, VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.

The Board has reviewed the veteran's claim in light of the 
new legislation, and concludes that the RO substantially 
complied with these requirements.  A significant body of lay 
and medical evidence was developed, and the RO's statement of 
the case clarified what evidence would be required to 
establish entitlement to a rating in excess of 10 percent for 
a limitation of motion of an ankle.  The veteran and his 
representative responded to the RO's communications with 
additional evidence and argument, curing (or rendering 
harmless) the RO's earlier omissions.  See Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993); V.A. O.G.C. Prec. 16-92, 
para. 16 (57 Fed. Reg. 49, 747 (1992)) ("if the appellant 
has raised an argument or asserted the applicability of a law 
or [Court] analysis, it is unlikely that the appellant could 
be prejudiced if the Board proceeds to decision on the matter 
raised").

VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See VCAA, § 3(a) (to be codified at 38 U.S.C. § 
5103A(d)).  This obligation was satisfied by a fee-basis 
medical evaluation of his right ankle performed in March 
2000, described below.  The VA medical evaluation conducted 
in January 2000 was also associated with the claims file and 
considered.  The Board is satisfied that all relevant facts 
have been properly and sufficiently developed, that the 
veteran will not be prejudiced by proceeding to a decision on 
the basis of the evidence currently of record, and that a 
remand on the issues being finally adjudicated would serve no 
useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit to flowing 
to the veteran are to be avoided); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1and 4.2, which 
require the evaluation of the complete medical history of the 
appellant's condition.  

Where entitlement to compensation has been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7.  All 
reasonable doubt will be resolved in the appellant's favor.  
38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995) (VA has a duty to determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during a flare-up or when the joint is 
used repeatedly over a period of time).  In addition, the 
U.S. Court of Appeals for Veterans Claims (the Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  Id.; 
see also 38 C.F.R. §§ 4.10, 4.40.

The veteran's right ankle disability was rated by the RO on 
the basis of limitation of motion under 38 C.F.R. § 4.71a, 
Code 5271.  This Code encompasses symptomatology attributable 
to the veteran's arthritis, since arthritis due to trauma, 
substantiated by x-ray findings, is ultimately rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  38 C.F.R. § 
4.71a, Codes 5003, 5010.  Under Code 5271, a 10 percent 
rating is granted for moderate limitation of motion of the 
ankle and a maximum 20 percent rating is granted for marked 
limitation of motion.  

Service medical records demonstrate that the veteran twisted 
his right ankle while playing basketball in March 1976.  A 
severe ankle strain was diagnosed.  X-ray studies in 
September 1976 revealed osteophytic lipping to ankle joints.  
By rating decision in February 1977, he was service connected 
for chronic degenerative arthritis due to an old chip 
fracture of the right external malleolus, rated 10 percent 
disabling.  

In March 2000, the veteran was accorded a fee-basis medical 
evaluation.  He reported that he injured his right ankle in a 
parachute jump in service.  He complained of pain at least 
three times a week, particularly on weight bearing.  He 
stated that he did not take pain medication and he was able 
to walk 1/2 mile.  The physician noted the established 
diagnosis was chronic degenerative arthritis of the right 
ankle; however, he added that an x-ray of the right ankle 
revealed no abnormality.  Bilateral strength in the lower 
extremities was measured at 5/5.  Bilateral ankle range of 
motion was normal: dorsiflexion was a normal 
20 degrees/20 degrees and plantar flexion was a normal 45 
degrees/45 degrees.  On examination, there was no associated 
pain, tenderness, fatigue, weakness, or lack of endurance 
affecting the ankles, bilaterally.  The examiner concluded 
that the veteran's right ankle condition had a mild affect on 
his daily activities and occupation, namely as a light 
industrial worker.  

The Board considered functional loss due to pain associated 
with any limitation of motion.  See DeLuca, supra.  The 
medical evaluation revealed that although the veteran 
reported right ankle pain, he had a full range of motion with 
no indication of associated fatigue, weakness, or lack of 
endurance.  

Further, in March 2000, a VA radiologist conducted x-rays, 
which revealed no evidence of fracture, dislocation, or other 
osseous or articular abnormality.  The radiologist added that 
the regional soft tissues appeared normal.  

In March 2001, the veteran reported in his notice of 
disagreement that his ankle was in "good/somewhat good 
shape."  However, he stated that his ankle pain was 
exacerbated by cold weather, and had worsened progressively 
as he aged.  He acknowledged that he must have had a good day 
when his ankle was evaluated in March 2000.  He added that he 
liked to run and play ball.

Based on the evidentiary record, the residuals of the 
veteran's right ankle injury are not manifested by more than 
intermittent pain with a moderate limitation of motion.  
Accordingly, the evidence warrants an evaluation of 
10 percent for residuals of a right ankle injury. 38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2000); VCAA, Pub. L. No. 106-475 
(2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003 and 5271 (2000).

The Board also reviewed the veteran's right ankle disability 
under the criteria for a higher evaluation on the basis of 
ankylosis pursuant to 38 C.F.R. § 4.71a, Code 5270.  There is 
no evidence of ankylosis of the ankle to support a higher 
evaluation.  Even if the veteran's residual ankle motion was 
considered to be equivalent to ankylosis because of his 
complaints of pain, it is not shown to result in ankylosis in 
plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between zero degrees and 10 degrees to support a 
higher rating.  Since this Code is not predicated on 
limitation of motion (and, in fact, assumes an absence of 
motion), the functional impairment of motion attributable to 
pain or weakness cannot be taken into account.  See Johnson 
v. Brown , 9 Vet. App. 7, 11 (1996).  See also 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, at 206-7.  In any event, as 
discussed above, a higher evaluation on the basis of 
ankylosis is not supported by the evidence. 

The Board notes that in evaluating the severity of a 
disability, consideration also must be given to the potential 
application of various other provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  See 
Suttmann v. Brown, 5 Vet. App. 127, 133 (1993).  However, no 
other diagnostic code for evaluating an ankle disability 
pertains to the veteran's claim.  

Finally, when evaluating a rating claim, the Board may affirm 
an RO's conclusion that a claim does not meet the criteria 
for submission for an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1), or it may reach such a conclusion on 
its own.  See Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996).  In the present case, the Board notes that there has 
been no showing that the veteran's service-connected right 
ankle disability has caused marked interference with 
employment or necessitated frequent periods of 
hospitalization in excess of that already contemplated by the 
10 percent rating assigned under the Schedule.  Indeed, the 
March 2000 medical evaluation revealed that his right ankle 
disability only had a mild affect on his occupational and 
daily activities.  

The Court has indicated that disability refers "to 
impairment of earning capacity due to disease, injury, or 
defect, rather than to the disease, injury, or defect 
itself."  Allen, 7 Vet. App. at 448 (emphasis added).  See 
also 38 C.F.R. § 4.1 (disability ratings reflect "average 
impairment in earning capacity").  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
Therefore, the Board finds that the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards" and need not remand this matter to the 
RO for additional consideration.  See Bagwell, 9 Vet. App. at 
338-339.


ORDER

A rating in excess of 10 percent for residuals of a right 
ankle injury is denied.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 

